Citation Nr: 1126979	
Decision Date: 07/20/11    Archive Date: 07/29/11

DOCKET NO.  07-26 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to March 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO).  In April 2011, the Veteran testified at a Travel Board hearing before the undersigned.  A transcript of this hearing is associated with the claims file.

The Board notes that service connection for other psychiatric disorders was denied in October 2005.  The claim at present is limited to entitlement to service connection for PTSD.  If the Veteran wishes to reopen his claim for service connection for an acquired psychiatric disorder other than PTSD, he should notify the RO.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

While further delay is regrettable, the Board observes that further development is required prior to adjudicating the Veteran's claim for entitlement to service connection for PTSD.  There are outstanding treatment records in this case and these records need to be obtained before the issue is addressed by the Board.  

The Veteran claims that he currently has PTSD as a result of personal assaults during service.  Specifically, he reports that (1) during boot camp he was held down, threatened, and hit as his bunkmate was beaten and thrown out of a 4th story window to his death; (2) on ship he and another sailor were locked in the laundry room and threatened with death by a mentally unstable sailor armed with a knife; (3) on ship Marines beat a drunken sailor to death after the Veteran was told by the Marines to leave the area; and (4) after he testified for the Marines and they were not punished, he was beaten by his shipmates with a "dogging wrench".  He reports being hospitalized after incidents (1) and (4).  

The Veteran's service treatment records consist of a handful of pages and do not appear to be complete.  For example, there is no report of examination at separation or report of medical history at separation.  There are also no reports of hospitalizations as described by the Veteran.  An additional attempt to obtain these records should be undertaken as described below.  

During his hearing and in statements, the Veteran has relayed that he received treatment after service including naturopathic treatment, biofeedback, and relaxation and deep breathing.  He indicated that this treatment was related to mental health issues.  With the Veteran's assistance, attempts to obtain these records should be undertaken as described below.   

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Finally, VA treatment records indicate that during psychiatric care the Veteran has given a history of non-combat greater than combat trauma during service.  In connection with this claim for benefits, the Veteran has not reported any combat-related trauma; although he has been asked to describe his stressors on multiple occasions.  If the Veteran believes that he has PTSD due to combat-related traumas he should report these stressors to the RO in detail.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant treatment records from the VA Puget Sound Health Care System dating since March 2011.

2.  Request the Veteran's service treatment records to include any separately stored in-patient treatment records and any separation examination reports from appropriate sources.  All results and or responses should be added to the claims file.  If such records are not available the RO/AMC should make a finding as to whether further attempts to obtain such records would be futile and notify the Veteran that the records are unavailable.

3.  Ask the Veteran to provide authorization to obtain any outstanding, relevant treatment records, to specifically include treatment records for any biofeedback, relaxation and deep breathing, or naturopathic treatment.  After securing the necessary authorization, the RO/AMC should request these records.  If any records are not available, the Veteran should be notified of such.

4.  If additional stressors are reported, additional action should be taken as necessary.  

5.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify the Veteran if further action is required on his part.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


